An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

SOLEIMAN SAEEDI, NO, 68372
Appellant,
VS‘  ’

- WELLS FARGO BANK, N.A.; AND F ‘5 Em  E

: NATIONAL DEFAULT SERVICING  1 6 
CORPORATION, AN ARIZONA
CORPORATION, TRACE K. Lmn-EMAN

CLERK OF SUPREME CSURT
Re Spends nts. av ~

DEPU TY CLERK.

   

ORDER DISMISSING APPEAL

This appeal was docketed in. this court on August 21, 2015,
without payment of the requisite ﬁling fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the ﬁling fee within ten days wauld
result in the dismissal of this appeal. To date, appellant has net paid the
ﬁling fee or otherwise respnnded to this court’s notice. Accordingly, muse

é appearing, this appeal is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: K  ._

cc; Hon; Lidia Stiglich, District Judge '
Snell :8: Wilmer LLP/Salt Lake City
T M Pankopf PLLC
Snell & Wilmer, LLPfLas Vegas
Tiffany & B0500, P. A.
SUPREME Cum Washoe District Court Clerk

0F
Havana

CLERK’S URDER

 7 1923030